DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0022, line 2, after “along line 3” the ling dash may be typographical error.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 10, 13, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pobgee, US Pat. 3,885,097.
Regarding claim 1, Pobgee teaches a method for reducing moisture-based damage or interference within an electronic device, the method comprising:
coating at least one conductive element (10) of the electronic device (pressure sensor/input device using resistive sheet; col. 1, lines 7-9 and lines 55-60) with an electrically 
Regarding claim 6, Pobgee teaches the method, wherein coating at least one conductive element of the electronic device includes coating two opposing conductive elements of the electronic device with thixotropic liquid (thixotropic liquid or liquid gel is between the conductive element 10 and another conductive sheet 11; see col. 5, lines 62-65).
Regarding claim 7, Pobgee teaches coating of the conductive element using screen printing (col. 6, line 1; the separator 20 is fabricated by screen printing).
Regarding claim 10, Porgee teaches an electronic device (input device; see col. 1, lines 7-8) comprising: a first layer including an upper conductive element (10); a second layer including a lower conductive element (11) facing the upper conductive element; a spacer (13) positioned between the first layer and the second layer, with the first layer, the second layer, and the spacer collectively defining a sensing chamber (see figure 1b); and an electrically non-conductive thixotropic liquid within the sensing chamber (thixotropic liquid; see col. 5,  lines 62-66); wherein, in use, the first layer and the second layer are configured to move toward and away from each other within the sensing chamber to vary the resistance of the electronic device (col. 3, lines 4-6; “potentiometer”), and wherein movement of the first layer and the second layer toward each other displaces the thixotropic liquid from an initial state coating at least one of the upper conductive element and the lower conductive element to permit contact between the upper conductive element and the lower conductive element, and movement of the first layer and the second layer away from each other returns the thixotropic liquid to the initial state (col. 3, lines 24-34 and col. 5,  lines 62-66).
Regarding claim 13, Pobgee teaches the electronic device, wherein the thixotropic liquid fills a volume defined by the sensing chamber (col. 3, lines 24-34 and col. 5,  lines 62-66).
Regarding claim 18, Pobgee teaches the electronic device, wherein the lower conductive element includes a first electrode (15; see figure 1b) and a second electrode (15’) spaced apart from the first electrode.
Regarding claim 19, Pobgee further teaches that the sheet 10 (the upper conductive element acts as a potentiometer (col. 3, lines 6-8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pobgee in view of Kaiserman et al., US Pub. 2007/0084293.
Regarding claims 2 and 15, Pobgee teaches the claimed invention except for listing a range of thixotropic liquid viscosity.  
Kaiserman teaches a pressure sensor (see the Abstract) using thixotropic liquid (see paragraph 0043) in a printing process and the selection of the viscosity of the thixotropic liquid 
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Kaiserman with Pobgee, since the selection of thixotropic liquid viscosity depends on the printing process selected.       
Regarding claims 3, 4, 16 and 17, Pobgee teaches the claimed invention except for listing a range of thixotropic liquid thickness.  
Kaierman teaches a pressure sensor (see the Abstract) using thixotropic liquid (see paragraph 0043) in a printing process and the selection of the thickness of the thixotropic liquid depends on the “process selected.”  That is, higher viscosity is better for screen printing, while lower viscosity is better suited for gravure and flexographic printing.  
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Kaiserman with Pobgee, since the selection of thixotropic liquid thickness depends on the printing process selected.       
Regarding claim 8, Pobgee teaches the claimed invention except for the coating method using inkjet printing.  
Kaiserman teaches a coating for a pressure sensor, a method including (screen printing, ink jet printing, etc.; see paragraph 0043).  Kaierman teaches using thixotropic liquid (see paragraph 0043) in a printing process and the selection of the thickness of the thixotropic liquid depends on the “process selected.”  
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Kaiserman with Pobgee, since the selection of thixotropic liquid thickness depends on the printing process selected.       
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pobgee in view of Steier, US Pub. 2014/0144251.
Pobgeces the claimed invention except for coating only a single conductive element of the electronic device with thixotropic liquid.
Steier teaches a pressure sensor (see figure 4 and paragraph 0028), where one of the conductive element (electrode 28) is covered with an insulating layer (40) for the purpose of tailoring the electrical response (control resistance) of the pressure-sensing cell.   
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Steier with Pobgee, since coating one conductor (as taught by Steier) allows for controlling the resistance of the pressure-sensoring device of Pobgee.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pobgee in view of Toth et al., US Pub. 2015/0320356.
Regarding claim 9, Pobgee teaches the claimed invention except for the conductive element coating using vapor deposition.
Toth teaches a pressure sensor, wherein a vapor deposition (see paragraph 0088) is used for layering (building up) multiple layers onto a surface for the purpose of controlling the height of the layer.
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Toth with Pobgee, since the vapor deposition taught by Toth allows for controlling the height of a coating layer of Pobgee.      


Allowable Subject Matter
Claims 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art of record do not teach or suggest “a vent in fluid communication with a channel defined by the first layer and the second layer” (as in claim 11; claim 12 depends on claim 11) or a “vent through which at least a portion of the thixotropic liquid is expelled as the first layer and the second layer are moved towards each other” (as in claim 14). 
The vent facilitating the inflow and outflow of air also acts as potential point of ingress for moisture, coating the conductive elements reduces possible damages and/or interference.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ohkawa et al., Li, Otagiri et al., Leggett, Jr. teach force sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833